Citation Nr: 0100221	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-42 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a left knee disorder.  

3.  Entitlement to service connection for a low back 
condition.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a hearing loss disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for PTSD, 
and assigned a 30 percent evaluation.  The veteran disagreed 
with that evaluation, and this appeal ensued.  

The veteran was afforded a video-conference hearing before a 
Member of the Board sitting in Washington, D.C. with the 
Montgomery, RO in September 2000.  Although the veteran at 
one time requested a travel board hearing with a Member 
sitting in Montgomery, the veteran expressly waived his right 
to an in-person hearing either at the RO or at Washington, 
D.C., at his September 2000 hearing.  Further, he was 
afforded a hearing before a local hearing officer in August 
1997.  

Additionally, we note that the veteran may have raised 
informal claims of entitlement to a TDIU rating, in his 
September 1999 Form 9, and of service-connection for tinnitus 
in his September 2000 hearing transcript.  These issues are 
referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disorder was denied by means of a Board decision dated 
November 1987.  

2.  Evidence connecting a current left knee disorder to 
service has not been received since the November 1987 BVA 
decision.  

3.  Entitlement to service connection for a hearing loss 
disorder was denied by means of a Board decision dated 
November 1987.

4.  Evidence connecting a current hearing loss disorder to 
service has not been received since the November 1987 BVA 
decision.


CONCLUSIONS OF LAW

1.  The November 1987 BVA decision, wherein service 
connection for a left knee disorder was denied, is final.  
38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. §20.1100 (2000).

2.  The evidence received subsequent to the November 1987 BVA 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The November 1987 BVA decision, wherein service 
connection for a hearing loss disorder was denied, is final.  
38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 20.1100 (2000).

4.  The evidence received subsequent to the November 1987 BVA 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
hearing loss disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2000); see also 38 U.S.C.A. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

A November 1987 BVA decision shows that the veteran's claims 
for a left knee and hearing loss condition were denied on the 
basis that there was no nexus between the current disorders, 
and the veteran's service.  That decision noted that the 
veteran sustained injuries to his left knee during service, 
was treated during service, and that his separation 
examination found that his lower extremities were clinically 
evaluated as normal.  That decision also found that although 
the veteran had a current hearing loss disorder, that his 
hearing was evaluated as 15/15 on whispered voice examination 
at separation.  The decision concluded that the evidence did 
not show a relationship between the current disorders and the 
veteran's service from October 1966 to October 1969.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
November 1987 decision sufficient to reopen the veteran's 
claim.  

A review of the claim file shows that the veteran is now 
receiving treatment for a variety of disorders, including his 
left knee, and hearing loss disorder.  

The veteran testified that his current left knee complaints 
are due to injuries sustained in service, and that his 
hearing loss disorder is due to acoustic trauma and head 
trauma he sustained during service.  However, the medical 
evidence does not support his contentions, and he has not 
shown that he has any medical expertise or training required 
to provide a medical opinion with regard to the etiology of 
his conditions.  

Because the November 1987 BVA decision is a final decision, 
it will only be reopened, and the entire evidence of record 
will only again be considered, if "new and material" 
evidence is first submitted by the veteran.  For the above 
reasons, we find that the recently submitted evidence is not 
new or material to his claim.  Of course, if the veteran were 
to submit evidence that is both new, in that it presents new 
information, and if it were to be material to the claim, such 
as a doctor's opinion, his claim could be reviewed at that 
date.  

Therefore, the claim that new and material evidence has been 
submitted sufficient to reopen claims for left knee and 
hearing loss disorders must be denied.  


REMAND

Our review of the claims folder shows that the veteran is in 
receipt of Social Security Administration benefits.  However, 
these records do not appear to be associated with the 
veteran's file.  

Additionally, the October 1998 VA PTSD examination noted that 
the claims folder was not available for review, and that the 
veteran brought no records with him.  Moreover, the examiner 
concluded that the veteran "should be referred to the 
psychology service for [PTSD] testing."  Our review of the 
claims folder does not show that this was accomplished.  

Finally, the veteran testified at his personal hearing before 
the undersigned Veterans Law Judge (formally Member of the 
Board) that he was treated at a Tuskegee and Birmingham VA 
facility for his PTSD, and that he also informally saw a 
private doctor.  It is also not clear that all of these 
records are associated with his claims folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD and a low back condition.  After 
securing the necessary release, the RO 
should obtain any records not already 
associated with his claims folder.   


3.  Finally, once this development action 
has been accomplished, the RO should 
arrange:
(1)  the VA psychology testing requested 
by the examiner at his October 1998 VAE,  
(2) a VA PTSD examination in order to 
determine the severity of his disability,   
(3) a VA joints or orthopedic exam in 
order to determine whether any back 
condition is as likely as not related to 
service.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified, 
however, he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




